—Appeal by the petitioner wife, as limited by her brief, from so much of an order of the Family Court, Suffolk County (Auperin, J.), entered February 1, 1984, as dismissed certain requests for relief.
Order affirmed, insofar as appealed from, without costs or disbursements.
The Family Court Judge properly dismissed all of petitioner’s claims except those relating to the current order of support. Some of the dismissed claims had been previously litigated in the Supreme Court and the Family Court, while the other dismissed claims were insufficiently pleaded (CPLR 3013). O’Connor, J. P., Niehoff, Rubin and Lawrence, JJ., concur.